Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 49 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims are confusing as to intent because it can not be determined if the product defined by claim 48 is intended to have a density of less than or equal to about 0.75 pcf.  
First, it can not be determined if the recitation of claim 48, “having a density of less than or equal to about 0.75 pcf”, is further defining the foam of the claim or is characterizing and/or further defining the process by which the product is produced.  
Second, even if the statement “having a density of less than or equal to about 0.75 pcf” were intended to be characterizing and/or further defining the process by which the product is produced process, it can not be determined if such a feature would then require that the foam produced by such a process have “a density of less than or equal to about 0.75 pcf” or how a product produced by “a process for producing a free-rise polyurethane foam having a density of less than or equal to about 0.75 pcf” would not have “a density of less than or equal to about 0.75 pcf”.
For examination purposes claim 48 has been treated as if the product defined by its limitations must have “a density of less than or equal to about 0.75 pcf”.  However, correction is still required. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 53 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 53 is of improper dependent form because it fails to further limit the subject matter of the claim upon which it depends in that the foam of 49 is already “substantially completely free of a tin catalyst” through the exclusion “substantially completely free of a metal catalyst”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 6, 13, 17, 21-23, 26-30, 33-35, 38-39, and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stegt et al.(2012/0259029) in view of Burdeniuc et al. (2012/0071576).
Stegt et al. discloses preparations of free-rise flexible foams [claims 48-53], prepared from ethylene oxide (EO) capped propylene oxide (PO) polyols having primary hydroxyl contents of at least 70% as claimed [claim 48], water [claim 48], surfactant [claim 48], and catalysts [claim 48], particularly, amine catalysts, with no requirements for metal catalysts [claims 49-53] (see abstract and paragraphs [0005]-[0036]). As to the “low” exotherm during production requirement of claims 49-53, in that “low” is not defined by the claims and the reactions of Stegt et al. and of the instant concern are well-known to be exothermic, difference based on this feature of these claims is not seen evident. Moreover, these claims are directed towards products and do not require the process conditions recited by the claims in order to meet the product requirements defined by the claims.     
Stegt et al. differs from applicants’ claims in that it lacks specific requirement for foams having densities as claims. However, Burdeniuc et al. provides that exceedingly high levels of water blowing agent may be used in closely related foams for the purpose of achieving very low density foams (paragraph [0026]). Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized the water blowing agent of Burdeniuc et al. in forming foam preparations of Stegt et al. for the purpose of achieving very low density foam products in order to arrive at the products of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results. Based on the combined teachings of the prior art, if one were less interested in the structural benefits of higher densities and more interested in achieving lighter products for a specific application, then they would look to utilization of higher amounts of water through the above combined teachings and fair suggestions to achieve such goals.
Further, difference that may be evident in applicants’ claim 48 based on the ranges of proportional amounts of EO and terminal EO (primary hydroxyl) groups, as well as the accompanying propylene oxide (PO) groups for the polyol component, it has long been held that where the general conditions of the claims are disclosed in the prior art, discovering the optimal or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233; In re Reese 129 USPQ 402 . Further, a prima facie case of obviousness has been held to exist where the proportions of a reference are close enough to those of the claims to lead to an expectation of the same properties.  Titanium Metals v Banner 227 USPQ 773. (see also MPEP 2144.05 I). Similarly, it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980).  Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized any amount of ethylene oxide in capping the propylene oxide polyol(s) of Stegt et al. for the purpose of varying the capping build, accompanying terminal EO/primary hydroxyl content of the resultant polyols, and consequential polyol reactivity(s) with the expectation of success in the absence of a showing of new or unexpected results attributable to difference in the claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hager and Beisner et al. are cited for their disclosure of relevant polyols and polyurethane products in the related arts .


Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Cooney whose telephone number is 571-272-1070. The examiner can normally be reached on M-F from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Seidleck, can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JOHN M COONEY/                Primary Examiner, Art Unit 1765